NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALIRIO ACOSTA-FLORES,                      No.    20-70724

                Petitioner,                     Agency No. A206-149-728

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                               San Francisco, California

Before: HAWKINS and MILLER, Circuit Judges, and RESTANI,*** Judge.

      Jose Alirio Acosta Flores, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals affirming an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
judge’s denial of withholding of removal. We have jurisdiction under 8 U.S.C.

§ 1252(a), and we deny the petition.

      Acosta Flores challenges the Board’s conclusion that his proposed particular

social group of “witnesses of a crime who attempt to assist in the prosecution of a

criminal organization that collaborated with [the] Mexic[an] government” is not

cognizable because it lacks particularity. Whether a particular social group is

cognizable “is a question of law that we review de novo.” Barbosa v. Barr, 926

F.3d 1053, 1059 (9th Cir. 2019).

      We agree with the Board: Acosta Flores’s group is amorphous and lacks

definable boundaries. See Aguilar-Osorio v. Garland, 991 F.3d 997, 999 (9th Cir.

2021) (per curiam) (group of “witnesses who . . . could testify against gang

members based upon what they witnessed” lacks particularity (ellipsis in original)).

As the immigration judge explained, the lack of specificity in “[t]he level of

assistance, the level of attempting to assist, and the degree of collaboration that the

criminal organization must have with the Mexican government in order to be

recognized by the society in Mexico” makes the boundaries of Acosta Flores’s

group uncertain.

      To be sure, we have held that a group consisting of persons who have

testified against gang members is particular. Henriquez-Rivas v. Holder, 707 F.3d

1081, 1093 (9th Cir. 2013) (en banc). But whether a person has testified against a


                                           2
gang member “can be easily verified—and thus delimited—through court records

documenting group members’ testimony.” Id. That is not necessarily true of less

formal “assistance” or “attempt[s] to assist” in government prosecution. Because

Acosta Flores “has not provided sufficient evidence that the society in question

would be able to delineate who belongs in the group, and who does not,” we agree

with the Board that his proposed group lacks particularity.

      PETITION DENIED.




                                         3